NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARMINDER SINGH,                                No.    15-71620

                Petitioner,                     Agency No. A088-347-459

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**


Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Harminder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Cano-Merida v. INS, 311


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      We previously denied Singh’s petition for review of the agency’s decision

that he was not eligible for asylum, withholding of removal, or protection under the

Convention Against Torture. Singh v. Holder, 586 F. App’x 269 (9th Cir. 2014)

(unpublished). We now conclude that the BIA did not abuse its discretion by

denying Singh’s untimely motion to reopen. As the BIA determined, Singh did not

introduce previously unavailable, material evidence, and no exception to the filing

deadline for his motion to reopen otherwise applies. 8 U.S.C. § 1229a(c)(7)(C); 8

C.F.R. § 1003.2(c)(1); Young Sun Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir.

2008) (applicants seeking to “reopen proceedings to pursue relief bear a ‘heavy

burden’ of proving that, if proceedings were reopened, the new evidence would

likely change the result in the case”) (quoting Matter of Coelho, 20 I. & N. Dec.

464, 473 (BIA 1992)).

      The record does not support Singh’s contention that the BIA failed to

consider the evidence he submitted with his motion to reopen or otherwise violated

his right to due process. See Feng Gui Lin v. Holder, 588 F.3d 981, 987 (9th Cir.

2009) (“[A]lthough the BIA must consider a petitioner’s evidence of changed

country conditions, it need not expressly refute on the record every single piece of

evidence.”).

      PETITION FOR REVIEW DENIED.


                                          2                                   15-71620